UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5058


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TIMOTHY NORMAN SUTPHIN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00129-JAB-1)


Submitted:   June 30, 2011                 Decided:   August 2, 2011


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Carlyle Sherrill, III, SHERRILL & CAMERON, PLLC, Salisbury,
North Carolina, for Appellant. Randall Stuart Galyon, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy Norman Sutphin appeals from his conviction and

235-month    sentence,    entered    pursuant         to   his   guilty     plea   to

conspiracy to distribute methamphetamine.                  On appeal, Sutphin’s

attorney has filed an Anders v. California, 386 U.S. 738 (1967)

brief,     contending    that    there    are    no     meritorious      issues    on

appeal, but nevertheless arguing that the sentence imposed was

procedurally unreasonable because the district court failed to

consider the 18 U.S.C.A. § 3553 (West 2000 & Supp. 2011) factors

when   imposing     sentence.      Neither      the    Government     nor    Sutphin

filed a brief.      We affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.            Gall v. United States, 552 U.S.

38, 51 (2007); United States v. Layton, 564 F.3d 330, 335 (4th

Cir.), cert. denied, 130 S. Ct. 290 (2009).                  In determining the

procedural reasonableness of a sentence, we consider whether the

district    court    properly    calculated       the      defendant’s      advisory

Guidelines range, considered the § 3553(a) factors, analyzed any

arguments presented by the parties, and sufficiently explained

the selected sentence.      Gall, 552 U.S. at 51.

            “Regardless of whether the district court imposes an

above, below, or within-Guidelines sentence, it must place on

the record an individualized assessment based on the particular

facts of the case before it.”            United States v. Carter, 564 F.3d

                                         2
325, 330 (4th Cir. 2009) (internal quotation marks omitted).                                      In

evaluating          the    district          court’s      explanation       of       a     selected

sentence,       we       have     held      that    the     district       court         “need   not

robotically tick through § 3553(a)’s every subsection,” but need

only    “provide          [this       court]   an       assurance    that      the       sentencing

court       considered       the       §    3553(a)      factors     with      regard       to   the

particular defendant.”                  United States v. Moulden, 478 F.3d 652,

657    (4th    Cir.        2007)       (internal        quotation       marks    and       citation

omitted).           On     appellate         review,       we    will    not     evaluate        the

adequacy of the sentencing court’s explanation for its sentence

“in     a    vacuum,”           but     rather      will        consider    “[t]he         context

surrounding [its] explanation.”                         United States v. Montes-Pineda,

445 F.3d 375, 381 (4th Cir. 2006).

               Sutphin stated no objection to the presentence report

(“PSR”) or to the advisory Guidelines range calculation within

which he was sentenced.                    At sentencing, defense counsel sought a

sentence       at    the        low    end     of   the     Guidelines       range         (235-293

months), but did not explicitly reference any specific § 3553(a)

factors.       Thus, our review is for plain error.                         United States v.

Lynn, 592 F.3d 572, 579-80 (4th Cir. 2010).

               We find that Sutphin fails to demonstrate that the

district court’s explanation supporting its chosen sentence was

insufficient.             Sutphin made no objections to the findings and

calculations in the PSR, which the court explicitly adopted.

                                                    3
The   court     heard    and   considered     counsel’s   argument     advancing

Sutphin’s personal circumstances and requesting a sentence at

the low end of the Guidelines range.               The court then heard from

Sutphin    himself.        The    court   stated   that   it    considered     the

advisory Guidelines range to be appropriate, provided reasons

for the chosen sentence, * and imposed the sentence requested by

Sutphin.       Accordingly, despite the rather abbreviated nature of

the   sentencing        hearing   and   the   district    court’s    failure   to

explicitly reference § 3553, we conclude that there was no plain

error in the district court’s imposition of sentence.

               In accordance with Anders, we have examined the entire

record    in    this    case   for   meritorious    issues     and   found   none.

Accordingly, we affirm Sutphin’s conviction and sentence.                    This

court requires that counsel inform Sutphin in writing of his

right to petition the Supreme Court of the United States for

further review.          If Sutphin requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may motion this court for leave to withdraw from

representation. Counsel's motion must state that a copy thereof

was served on Sutphin.            We dispense with oral argument because


      *
       Indeed, the district court’s reasons were appropriate
factors for consideration under § 3553. See 18 U.S.C.A. § 3553
(listing inter alia “history and characteristics of the
defendant”).



                                          4
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5